Citation Nr: 0929869	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  06-27 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for attention deficit 
disorder (ADD). 

2.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from July 1990 to August 1990 and from April 1995 to 
January 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The RO in Providence, Rhode Island 
currently has jurisdiction over the Veteran's claim.

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the 
Providence RO in May 2008.  A transcript of the hearing has 
been associated with the Veteran's VA claims folder.  

In August 2008 the Board remanded the Veteran's claim for 
additional procedural and evidentiary development.  A 
supplemental statement of the case was issued in February 
2009 by the VA Appeals Management Center (AMC) which 
continued the denial of the claim.  The case is once again 
before the Board. 


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that ADD currently exists.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed sleep apnea and his military service.


CONCLUSIONS OF LAW

1.  ADD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).

2.  A sleep disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for ADD 
and a sleep disorder.  In the interest of clarity, the Board 
will first discuss certain preliminary matters.  The Board 
will then render a decision. 

Stegall concerns

In August 2008, the Board remanded the case to the AMC in 
order to obtain additional medical treatment records, to 
provide the Veteran with notice of the Veterans Claims 
Assistance Act of 2000 (VCAA), and to obtain a medical nexus 
opinion.  The Veteran's claim was then to be readjudicated.

The record reveals that in an October 2008 letter the AMC 
requested the Veteran identify or submit any additional 
records he might have and provided him with additional notice 
of the VCAA.  The Veteran did not identify or submit any 
additional documents in response to the AMC's request.  The 
AMC obtained a medical nexus opinion in November 2008.  The 
claim was readjudicated via the February 2009 supplemental 
statement of the case (SSOC).  

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The VCAA

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated October 29, 2008, including a request for evidence of a 
relationship between the claimed current disability and an 
injury, disease, or event in military service.  

The RO informed the Veteran of VA's duty to assist him in the 
development of his claim in the above-referenced October 2008 
letter, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
that VA would assist him with obtaining "relevant records 
from any Federal agency.  This may include medical records 
from the military, from VA Medical Centers (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration."  With respect to private treatment 
records, the letter informed the Veteran that the VA would 
make reasonable efforts to obtain private or non-Federal 
medical records to include "records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Furthermore, the VA included copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the Veteran could complete to release 
private medical records to the VA.  

The October 2008 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

The October 2008 VCAA letter specifically requested of the 
Veteran: "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  This informed the 
Veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  This complies 
with the "give us everything you've got" provision formerly 
contained in 38 C.F.R. 
§ 3.159(b) in that it informed the Veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board observes that 38 C.F.R. § 
3.159 was revised, effective as of May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  The final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced October 2008 letter, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the October 2008 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the VA has obtained the Veteran's service 
treatment records and has provided him with a VA examination.  

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was provided with a VA 
examination in November 2008.  The report of this examination 
reflects that the examiner reviewed the Veteran's past 
medical history, recorded his current complaints, conducted 
an appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
examination is adequate for rating purposes.  See 38 C.F.R. § 
4.2 (2008).  The Veteran and his representative have not 
contended otherwise. 

As was discussed above, VA requested the Veteran identify any 
recent treatment records pertaining to his ADD or sleep 
disorder.  No such records were identified.  See Loving v. 
Nicholson, 19 Vet. App. 96, 103 (2003) [VA has no duty to 
assist in obtaining records where the claimant failed to 
allege that the records could be relevant].  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in May 2008 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to service connection for ADD. 

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Court has held that the "current 
disability" requirement is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim . . . even 
though the disability resolves prior to the Secretary's 
adjudication of the claim."  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).

Service connection - congenital defects

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
concerning service connection. 38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (2008); see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996), and cases cited therein.  

VA's General Counsel has held that service connection can be 
granted for congenital abnormalities which are aggravated by 
service.  See VAOPGCPREC 82-90 (July 18, 1990) [a disease 
considered by medical authorities to be of familial (or 
hereditary) origin by its very nature preexist claimants' 
military service; however, service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition].



Analysis

With respect to Hickson element (1), medical evidence of a 
current disability, the Veteran has not been diagnosed with 
ADD.  In fact, ADD was specifically ruled out as a possible 
diagnosis by the October 2008 VA examiner. 

After a careful review of the record, the Board finds that 
there is no competent medical evidence that diagnoses the 
Veteran with ADD.  Furthermore, even if the record included a 
competent diagnosis of ADD [which it does not], the November 
2008 VA examiner has indicated that ADD is a developmental 
disorder that would have manifested in childhood and could 
not be acquired in service.  As noted above, developmental 
defects are not diseases or injuries within the meaning of 
applicable legislation concerning service connection. 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2008); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.

To the extent that the Veteran himself believes that he 
suffers from ADD, it is now well established that lay persons 
without medical training, such as the Veteran, are not 
competent to comment on medical matters such as diagnosis, 
date of onset or cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 38 C.F.R. § 
3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The statements offered in support 
of the Veteran's claim by him or his co-workers are not 
competent medical evidence and do not serve to establish the 
existence of a current disability.  

In the absence of any diagnosed disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Accordingly, Hickson 
element (1) has not been met for the Veteran's ADD claim, and 
the claim fails on this basis alone.

In the absence of a claimed disability, there is no need to 
discuss the remaining two Hickson elements. 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
ADD.  The benefit sought on appeal is accordingly denied.

2.  Entitlement to service connection for a sleep disorder. 

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set forth above and need not be 
repeated.

Continuity of symptomatology

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2008); see also Savage v. Gober, 10 Vet. App. 488, 495-496 
(1997). In Voerth v. West, 13 Vet. App. 117, 120 (1999), the 
Court stated that in Savage it had clearly held that 38 
C.F.R. § 3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus. See Hickson, supra.

With respect to Hickson element (1), current disability, the 
Veteran was diagnosed with insomnia during a May 2000 VA 
examination.  However, the November 2008 VA examiner did not 
diagnose insomnia but rather diagnosed the Veteran with sleep 
apnea and indicated that he has a caffeine-induced sleep 
disorder.  Hickson element (1) has therefore arguably been 
satisfied with respect to sleep apnea but not as to insomnia. 

With respect to Hickson element (2), in-service disease, the 
Veteran's service treatment records indicate that he was 
diagnosed with a sleep disorder NOS [not otherwise specified] 
in October 1999.  Hickson element (2) has therefore been 
satisfied. 

With respect to crucial element (3), medical nexus, pursuant 
to the Board's remand the Veteran was physically examined in 
November 2008.  The VA examiner did not relate the Veteran's 
sleep disorder to his military service.  Instead, the VA 
examiner opined that the Veteran's diagnosed sleep apnea is a 
result of "his morbid obesity, his not using a CPAP machine, 
and his excessive use of caffeine."  [At the time of the 
examination, the Veteran weighed 260 pounds and was 5 feet 9 
1/2 inches tall.  His daily caffeine intake included "three to 
four large cups of 'souped up' coffee with two or three shots 
of espresso in each" along with several bottles of 
caffeinated soda.]  The VA examiner similarly attributed the 
Veteran's symptoms of insomnia to his morbid obesity and his 
addiction to caffeine. 

There are no other competent medical nexus opinions of 
record.  To the extent that the Veteran and his 
representative contend that a medical relationship exists 
between his diagnosed sleep disorders and his military 
service, any such statements offered in support of the 
Veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  See Espiritu, supra.  

The Veteran appears to contend that he had a sleep disorder 
continually after service.  The Board is of course aware of 
the provisions of 38 C.F.R. § 3.303(b), discussed above, 
concerning continuity of symptomatology.  However, in this 
case, the medical evidence indicates that the Veteran's sleep 
disorder is the result of his excessive caffeine intake and 
his morbid obesity.  Supporting medical evidence is required.  
See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) [there 
must be medical evidence on file demonstrating a relationship 
between the Veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observation is competent].  Such 
evidence is lacking in this case. 

The Veteran was diagnosed as having primary insomnia in 
connection with a VA mental disorders examination in May 
2000, shortly after he left service in January 2000.  
Thereafter, there are no medical records documenting 
complaints of or treatment for insomnia.  During a June 2006 
DRO hearing, the Veteran specifically denied having received 
medical treatment for insomnia.  The next piece of relevant 
medical evidence is the report of the VA examination in 
November 2008, in which the examiner did not diagnose 
insomnia as a "stand alone" disorder but rather as a 
symptom of obesity and caffeine use.  Sleep apnea was 
evidently initially diagnosed in November 2008.  Continuity 
of symptomatology after service is therefore not 
demonstrated.

Accordingly, Hickson element (3) has not been met, and the 
Veteran's sleep disorder claim fails on this basis.


ORDER

Entitlement to service connection for attention deficit 
disorder is denied. 

Entitlement to service connection for a sleep disorder is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


